                 Case 2:21-mj-30167-DUTY ECF No. 1, PageID.1
                                              AUSA:   William M.Filed
                                                                 Sloan 04/09/21 Telephone:
                                                                                  Page 1 of   9 226-9611
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint            Special Agent:         Matthew Kuiack               Telephone: (313) 919-1485

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                                  Case No. 2:21−mj−30167
   v.                                                                     Assigned To : Unassigned
KEVIN CORDELL HERRON,                                                     Assign. Date : 4/9/2021
                                                                          SEALED MATTER (kcm)

          Defendant.




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of               September 4, 2020             in the county of                Wayne        in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
21 U.S.C. § 841(a)(1)                                 Possession with Intent to Distribute Cocaine Base
18 U.S.C. § 924(c)(1)(a)                              Possession of a Firearm in Furtherance of a Drug Trafficking Crime




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                                  Special Agent Matthew Kuiack, FBI
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: April 09, 2021                                                                        Judge’s signature

City and state: Detroit, Michigan                                              Hon. Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                          Printed name and title
   Case 2:21-mj-30167-DUTY ECF No. 1, PageID.2 Filed 04/09/21 Page 2 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA
                                              Case No. 21-mj-30167
      v.
                                              UNDER SEAL
KEVIN CORDELL HERRON,

      Defendant.

             AFFIDAVIT IN SUPPORT OF APPLICATION FOR
            CRIMINAL COMPLAINT AND ARREST WARRANT

      I, Matthew Kuiack, being first duly sworn, hereby depose and state as

follows:

               INTRODUCTION AND AGENT BACKGROUND

      1.     I am employed as a Special Agent with the Federal Bureau of

Investigation (FBI) and have been so employed since July 2019. I am currently

assigned to the FBI Detroit Field Office and the Violent Gang Task Force (VGTF),

and my current duties include investigating gangs, firearms trafficking, and

narcotics trafficking. Prior to my present assignment, I was a Sheriff’s Deputy

with the Mitchell County Sheriff’s Office, Mitchell County, Kansas. During my

time as a law enforcement officer and Special Agent, I have participated in

investigations involving firearms and illegal narcotics, as well as numerous

investigations that resulted in the execution of search and arrest warrants.




                                          1
    Case 2:21-mj-30167-DUTY ECF No. 1, PageID.3 Filed 04/09/21 Page 3 of 9




      2.     I submit this affidavit in support of a criminal complaint charging that,

on or about September 4, 2020, within the Eastern District of Michigan, the

defendant, Kevin Cordell HERRON (D.O.B.: XX/XX/1987), knowingly and

intentionally possessed with intent to distribute a mixture and substance containing

a detectable amount of cocaine base, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a)(1), and knowingly

possessed a firearm in furtherance of that drug trafficking crime, in violation of

Title 18, United States Code, Section 924(c)(1)(A).

      3.     I make this affidavit from personal knowledge as well as information

provided by other law enforcement officials and/or their reports and records. This

affidavit is intended to show merely that there is sufficient probable cause for the

requested complaint and arrest warrant and does not set forth all details or facts

that exist pertaining to the investigation.

                                PROBABLE CAUSE

      4.     On or about September 4, 2020, at approximately 10:26 p.m., two

Michigan State Police (MSP) Troopers were driving in a marked patrol car in

Inkster, Michigan, in the vicinity of Glenwood Street and Harrison Street, when

they observed a 2020 dark blue Infiniti QX80 SUV, bearing Michigan license plate

DPR5683, traveling at a high rate of speed and disregarding several stops signs.

As a result, the Troopers initiated a traffic stop of the vehicle for reckless driving.



                                              2
   Case 2:21-mj-30167-DUTY ECF No. 1, PageID.4 Filed 04/09/21 Page 4 of 9




      5.     The Infiniti SUV came to a stop in the driveway of XXXX

Northwood Drive, Inkster, Michigan, which is within the Eastern District of

Michigan.

      6.     MSP Trooper Tasker approached the driver, subsequently identified

as HERRON, while Trooper Martinez made contact with the front passenger. As

Trooper Tasker approached the driver’s side of the vehicle, he observed HERRON

reaching underneath his leg near the driver’s seat and center console. Trooper

Tasker opened the driver’s door and instructed HERRON to place his hands on the

steering wheel so that the Trooper could place HERRON under arrest for reckless

driving. HERRON ignored the Trooper’s commands and continued to reach

toward the center console, and as a result Trooper Tasker removed HERRON from

the vehicle and placed him under arrest in front of the MSP patrol car.

      7.     After Trooper Martinez had the front passenger exit the vehicle,

Trooper Martinez returned to the driver’s side of the Infiniti SUV and observed a

black pistol on the driver’s side floorboard. Trooper Martinez secured the pistol

and cleared it. The pistol was a Glock 29, 10mm caliber pistol, bearing serial

number BNTG722. The pistol was loaded with one round in the chamber and a

magazine inserted.

      8.     The MSP Troopers searched HERRON incident to his arrest and

found the following: (i) a Glock magazine loaded with 10mm ammunition in his



                                         3
    Case 2:21-mj-30167-DUTY ECF No. 1, PageID.5 Filed 04/09/21 Page 5 of 9




left pants pocket; (ii) $5,400 in cash in his left pants pocket; and (iii) a large plastic

bag containing a white, chunky substance in his right jacket pocket.

      9.      The plastic bag contained “rocks” individually wrapped in plastic,

which the Troopers suspected to be cocaine base, also known as “crack.” Trooper

Martinez field tested the white substance and obtained a positive result for cocaine.

The total weight of the suspected cocaine base and packaging was approximately

19.5 grams.

      10.     In total, the Troopers found and seized two magazines and 24 rounds

of 10mm ammunition.

      11.     Later, while HERRON was being processed at the Inkster Police

Department, he stated, “Man, don’t take my money, just take the Glock.”

      12.     The Infiniti SUV that HERRON had been driving was registered to

EAN Holdings, LLC, which does business as Enterprise Rent-A-Car.

      13.     Based on my training and experience and my conversations with

senior law enforcement agents with years of experience investigating narcotics

trafficking, I know that:

              a.    A quantity of approximately 19.5 grams of crack cocaine is

              consistent with distribution and is not consistent with personal use.

              b.    The estimated street value of approximately 19.5 grams of

              crack cocaine is almost $2,000.



                                            4
   Case 2:21-mj-30167-DUTY ECF No. 1, PageID.6 Filed 04/09/21 Page 6 of 9




            c.     A quantity of narcotics packaged in separate, individual

            packaging is consistent with distribution and is not consistent with

            personal use.

            d.     Drug dealers often possess large amounts of U.S. currency as

            the proceeds of their drug distribution activity.

            e.     Drug dealers often possess firearms—and often in quickly

            accessible locations—to protect their drugs and drug proceeds.

            f.     Drug dealers often use rental vehicles for their drug distribution

            activity as a way to avoid law enforcement detection and distance

            themselves from a particular vehicle and its contents if the vehicle is

            stopped and searched by law enforcement.

      14.   I have reviewed HERRON’s computerized criminal history report

(“CCH”), as well as publicly available records from the Third Circuit Court,

Wayne County, Michigan, which revealed he is a convicted felon. Specifically, in

2007, he was convicted of one count of Assault with intent to rob while unarmed

and one count of Felony firearm.




                                         5
   Case 2:21-mj-30167-DUTY ECF No. 1, PageID.7 Filed 04/09/21 Page 7 of 9




                                   CONCLUSION

        15.    Based on the foregoing, I respectfully submit there is probable cause

to believe that, on or about September 4, 2020, within the Eastern District of

Michigan, Kevin Cordell HERRON knowingly and intentionally possessed with

intent to distribute a mixture and substance containing a detectable amount of

cocaine base, a Schedule II controlled substance, in violation of Title 21, United

States Code, Section 841(a)(1), and knowingly possessed a firearm in furtherance

of that drug trafficking crime, in violation of Title 18, United States Code, Section

924(c)(1)(A).

                                        Respectfully submitted,


                                  By:   _________________________
                                        Matthew Kuiack
                                        Special Agent
                                        Federal Bureau of Investigation

Sworn to before me and signed in
my presence and/or by reliable electronic means.


________________________________
HON. CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF MICHIGAN

Date:     April 9, 2021




                                           6
                    Case 2:21-mj-30167-DUTY ECF No. 1, PageID.8 Filed 04/09/21 Page 8 of 9
                                                                              AUSA:    William M. Sloan                Telephone: (313) 226-9611
AO 442 (Rev. ) Arrest Warrant                                 Special Agent:      Matthew Kuiack                  Telephone: (313) 919-1485


                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                             Eastern District of Michigan

United States of America                                                               Case No. 2:21−mj−30167
                                                                                       Assigned To : Unassigned
   v.
                                                                                       Assign. Date : 4/9/2021
KEVIN CORDELL HERRON,                                                                  SEALED MATTER (kcm)

          Defendant.




                                                               ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) KEVIN CORDELL HERRON                                                                                               ,
who is accused of an offense or violation based on the following document filed with the court:


u Indictment               u Superseding Indictment                   u Information       u Superseding Information           ✔ Complaint
                                                                                                                              u
u Probation Violation Petition                  u Supervised Release Violation Petition            u Violation Notice u Order of the Court

This offense is briefly described as follows:
21 U.S.C. § 841(a)(1)                                 Possession with Intent to Distribute Cocaine Base
18 U.S.C. § 924(c)(1)(a)                              Possession of a Firearm in Furtherance of a Drug Trafficking Crime




Date: April 09, 2021
                                                                                                      Issuing officer’s signature

City and state: Detroit, Michigan                                                            Hon. Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                                          Printed name and title


Return

          This warrant was received on (date)                                    , and the person was arrested on (date)
at (city and state)                                                      .

Date:
                                                                                                     Arresting officer’s signature


                                                                                                          Printed name and title

Distribution: Original Court – 1copy U.S. Marshal – 2 copies USA
                     Case 2:21-mj-30167-DUTY ECF No. 1, PageID.9 Filed 04/09/21 Page 9 of 9
AO 442 (Rev. ) Arrest Warrant (Page 2)




                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                          (Not for Public Disclosure)

Name of defendant/offender:              Kevin Cordell Herron
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:             09/23/1987
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:

Scars, tattoos, other distinguishing marks:


History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):



FBI number:

Complete description of auto:



Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
